MALLARD, Chief Judge.
There was ample evidence for the jury to find that the defendant and his brother, on the date alleged, robbed and brutally assaulted Mr. Larry Shives and his wife with “the use and threatened use of firearms, and other dangerous weapons.7 This appears to be simply another instance of an indigent defendant appealing because the State will have to pay for it.
We have carefully examined the record, and no prejudicial error appears. The appeal is adjudged to be frivolous.
No error.
Judges Hedrick and Graham concur.